Name: Council Regulation (EC) No 712/97 of 22 April 1997 setting up a specific measure in favour of cephalopod producers permanently based in the Canary Islands
 Type: Regulation
 Subject Matter: fisheries; NA;  economic policy;  international trade;  regions of EU Member States
 Date Published: nan

 24. 4 . 97 EN Official Journal of the European Communities No L 106/3 COUNCIL REGULATION (EC) No 712/97 of 22 April 1997 setting up a specific measure in favour of cephalopod producers permanently based in the Canary Islands THE COUNCIL OF THE EUROPEAN UNION, 17 December 1992 on the common organization of the market in fishery and aquaculture products (6), Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission 0 ), Having regard to the opinion of the European Par ­ liament (2), Having regard to the opinion of the Economic and Social Committee (\ Whereas Council Regulation (EEC) No 1911 /91 of 26 June 1991 on the application of the provisions of Community law to the Canary Islands (4) provides that the common fisheries policy applies to the Canary Islands and that application will be accompanied by specific measures, where necessary, to take account of the specific nature of Canary Islands production ; HAS ADOPTED THIS REGULATION: Article 1 1 . Annual aid shall be granted for a transitional period to cephalopod producers permanently based in the Canary Islands . 2 . The aid referred to in paragraph 1 shall be ECU 108 per tonne for a maximum quantity of 30 000 tonnes per year and may not exceed an amount equivalent to 2,5 % of the annual production value . 3 . The transitional period for granting the aid provided for in paragraph 1 shall begin on 1 January 1996 and end on 31 December 1997. The duration and amount of this aid may be reduced in accordance with the procedure referred to in Article 2 if the factors justifying the granting of the aid referred to in paragraph 1 change . Article 2 The detailed rules for the implementation of Article 1 shall be laid down in accordance with the procedure set out in Article 32 of Regulation (EEC) No 3759/92 . Article 3 The specific measure provided for in this Regulation shall be regarded as intervention intended to stabilize the agri ­ cultural markets within the meaning of Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (7). It shall be financed by the Guarantee Section of the Euro ­ pean Agricultural Guidance and Guarantee Fund . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996 . Wheras Council Regulation (EEC) No 1658/93 of 24 June 1993 setting up a specific measure in favour of cephalopod producers permanently based in the Canary Islands (5) has made it possible to maintain competitive ­ ness and improve the production system in the region ; Whereas the economic environment of the sector is unchanged, in particular the difficulty of disposing of the region 's cephalopod production on competitive terms; whereas the arrangements introduced in 1993 should therefore be continued; whereas, however, the measure should be limited to defined quantities and amounts; whereas, because of the uncertainties surrounding the conditions of competition affecting these producers, provision should be made for the possibility of reducing the duration and amount of the aid while at the same time limiting the duration of the specific measure ; Whereas detailed rules for applying this Regulation must be adopted in accordance with the procedure laid down in Article 32 of Council Regulation (EEC) No 3759/92 of O OJ No L 388 , 31 . 1 . 1992, p . 1 . Regulation as last amended by Regulation (EC) No 3318/94 (OJ No L 350 , 31 . 12 . 1994, p . 15). (') OJ No C 373, 10 . 12 . 1996, p. 10 . I1) OJ No C 115, 14 . 4 . 1997 . f1) OJ No C 75, 10 . 3 . 1997. (4) OJ No L 171 , 29 . 6. 1991 , p. 1 . 0 OJ No L 158 , 30 . 6 . 1993 , p. 9 . I7) OJ No L 94, 28 . 4 . 1970 , p . 13 . Regulation as last amended by Regulation (EC) No 1287/95 (OJ No L 125, 8 . 6 . 1995, p . 1 ). No L 106/4 EN Official Journal of the European Communities 24. 4. 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 22 April 1997 . For the Council The President J. VAN AARTSEN